Citation Nr: 0003386	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of 
asbestos exposure.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  

4.  Entitlement to service connection for a bilateral foot 
disorder.  

5.  Entitlement to service connection for residuals of a 
cystoscopy with blockage of the urethra and urinary 
dysfunction.  

6.  Determination of a proper initial rating for obstructive 
lung disease, currently evaluated as 30 percent disabling.  

7.  Determination of a proper initial rating for a ganglion 
of the left wrist, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to August 
1981, and from April 1986 to August 1995.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted the 
veteran's claims for service connection for moderate 
obstructive lung disease, and for a ganglion of the left 
wrist, and denied the remaining claims.  The veteran filed a 
timely appeal, and the case was referred to the Board of 
Veterans' Appeals (Board) for review.  By a June 1999 Remand 
Order, the Board referred the claim back to the RO for 
further development.  Pursuant to the development undertaken 
as a result of the Board's Remand Order, the an increased 
initial rating of 10 percent was granted for the veteran's 
ganglion of the left wrist.  The remaining claims were 
denied.  The case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  There is no competent medical evidence of a nexus or link 
between any diagnosed bilateral hearing loss and the 
veteran's active service.  

3.  There is no competent medical evidence of a diagnosis 
showing that the veteran currently suffers from residuals of 
asbestos exposure.  

4.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed gastrointestinal disorder, to 
include a hiatal hernia and gastroesophageal reflux disease, 
and the veteran's active service.  

5.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed bilateral foot disorder and 
the veteran's active service.

6.  There is no competent medical evidence, including a 
diagnosis, that the veteran currently suffers from residuals 
of a cystoscopy, or that establishes a nexus or link between 
any currently diagnosed urethral blockage or urinary 
dysfunction and the veteran's active service.  

7.  The veteran's moderate obstructive lung disease is 
objectively shown to be productive of no more than moderate 
symptoms with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by PFTs, and FEV-1 of 
56- to 70-percent predicted, FEV-1/FVC of 56- to 70 percent, 
or; DLCO(SB) of 56- to 65-percent predicted.  

8.  The veteran's left wrist is not shown to involve 
ankylosis, and his ganglion cyst of the left wrist is 
objectively shown to be productive of no more than a slight 
limitation of motion and subjective complaints of painful 
motion on extended or heavy use.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for residuals 
of asbestos exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran's claim for service connection for a 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran's claim for service connection for a 
bilateral foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The veteran's claim for service connection for residuals 
of a cystoscopy, with urethral blockage and urinary 
dysfunction, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

6.  The criteria for an initial assignment of a disability 
evaluation in excess of 30 percent for the veteran's moderate 
obstructive lung disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.97, Diagnostic Code 6845 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).  

7.  The criteria for an initial assignment of a disability 
evaluation in excess of 10 percent for a ganglion cyst of the 
left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

In addition, regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active duty where there is an increase in a disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) 
(1999).  Further, a veteran who served during a period of war 
or during peacetime after December 31, 1946, is presumed to 
be in sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (1999).  

The threshold question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

Service connection for bilateral hearing loss, residuals of 
asbestos exposure, a gastrointestinal disorder, and a 
bilateral foot disorder were denied by a November 1996 rating 
decision.  The veteran filed a timely appeal with respect to 
these issues, and they were addressed by the Board in a June 
1999 Remand Order.  Service connection for what was then 
characterized as urethral blockage, residuals of a cystoscopy 
with urinary dysfunction was denied by a January 1998 rating 
decision.  The veteran's substantive appeal with respect to 
this issue, dated in June 1998, was apparently received after 
the case was initially referred to the Board for resolution, 
and was not considered in its June 1998 Remand Order.  In any 
event, the issue of service connection for what is now 
characterized as residual of a cystoscopy with urethral 
blockage and urinary dysfunction will be addressed here.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the Board observes that in April 
1985, a National Guard medical examination, conducted 
approximately one year before the veteran entered active 
duty, showed that the veteran experienced bilateral hearing 
loss within the meaning of 38 C.F.R. § 3.385 (1999).  
However, subsequent audiological examinations conducted after 
the veteran entered active duty, and dated in October 1986, 
December 1988, August 1990, and upon separation from active 
duty in July 1995 failed to disclose any such disability as 
defined by 38 C.F.R. § 3.385.  

In July 1996, approximately one year after the veteran was 
discharged from service, he was afforded a VA rating 
examination.  The report of the audiological portion of that 
examination shows his puretone thresholds, in decibels, to be 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
10
LEFT
5
15
20
20
15

The average puretone hearing loss in the right ear was 15 
decibels, and in the left ear, was 17 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 84 percent in the left ear.  While 
the veteran's puretone thresholds clearly did not indicate 
the presence of a hearing loss disability, per se, he was 
nonetheless shown to have a hearing loss disability in his 
left ear by virtue of the 84 percent speech recognition score 
under 38 C.F.R. § 3.385.  The examiner concluded that the 
veteran's puretone sensitivity was within normal limits 
bilaterally, and that word recognition was within normal 
limits in the right ear, but slightly reduced in the left.  

The veteran underwent an additional VA audiological 
examination in April 1997 in which his puretone hearing loss 
was shown to be essentially consistent with the results shown 
in the report of the previous July 1996 audiological 
examination.  However, the report of the April 1997 
examination shows his speech audiometry results to be 90 
percent in the right ear, and 94 percent in the left ear.  
Such results are inconsistent with the July 1996 results, and 
indicate a hearing loss disability in the right ear solely on 
the basis of the speech recognition score of 90 percent, but 
no disability in the left ear under 38 C.F.R. § 3.385.  

In any event, where a veteran served for 90 days or more on 
active duty, and an organic disease of the central nervous 
system, including sensorineural hearing loss, develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected, even though there is no evidence of such disease 
in service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The Board has reviewed the medical evidence pertaining to 
bilateral hearing loss, and concludes that the veteran's 
claim for service connection for bilateral hearing loss is 
not well grounded.  The veteran claims that exposure to noise 
from tanks and other acoustic trauma in service resulted in 
bilateral hearing loss.  He was not shown to experience 
hearing loss during his actual period of active duty.  
Following service, per the results of the July 1996 VA 
audiological examination, he was shown to have a hearing 
disability in his left ear under 38 C.F.R. § 3.385, by virtue 
of the 84 percent Maryland speech recognition score.  
However, the report of the subsequent VA rating examination 
of April 1997, showed that the veteran had a right ear 
hearing loss disability, but no disability in the left ear 
under 38 C.F.R. § 3.385.  

While the veteran may be shown to have hearing disabilities 
in his left and right ears in July 1996 and April 1997, 
respectively, such disabilities were not shown to have been 
manifest to a degree of 10 percent or more following his 
discharge from service under the criteria for evaluating 
hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  In addition, aside from noting the veteran's self-
reported history of exposure to acoustic trauma, there is no 
medical opinion of record establishing the required nexus or 
link between any diagnosed hearing loss and the veteran's 
active service.  

The Board notes that the report of the January 1997 rating 
examination contains the examiner's stated opinion that the 
veteran's tinnitus was the result of exposure to acoustic 
trauma during service.  However, he did not state that the 
veteran's hearing loss, to the extent that such could be 
established, was a result of any exposure to acoustic trauma.  
Absent such a medical opinion, the Board finds that the 
veteran's claim for bilateral hearing loss is not well 
grounded, and must be denied on that basis.  

With respect to the veteran's claim for service connection 
for residuals of asbestos exposure, his service medical 
records do not disclose any medical symptoms shown to be the 
result of exposure to asbestos, and do not include any 
evaluations or treatment based on complaints of exposure to 
asbestos.  He contends, in substance, that while serving on 
active duty status in the Nebraska Army National Guard, he 
was assigned to a Naval Guard building in Lincoln, Nebraska, 
which contained large quantities of asbestos.  The veteran 
indicated that he had received a letter from the National 
Guard advising him of the dangers of asbestos exposure, and 
that he may have been at some health risk as a result of such 
exposure.  

The veteran underwent a series of VA rating examinations in 
which he was noted to have a history of having worked in a 
building containing asbestos products, but which failed to 
contain any diagnoses related to asbestos exposure, or 
disclose any findings relating to asbestos.  The report of a 
July 11, 1996 VA rating examination includes the veteran's 
history of having worked for one year in a building that had 
been condemned due to asbestos.  However, he was not found to 
have any diseases known to be associated with asbestos.  The 
examiner's diagnoses included asbestos exposure by history, 
and chronic obstructive pulmonary disease (COPD).  

The report of an April 1997 VA rating examination shows that 
some five years previously, the veteran had worked for 
approximately one year in a building that had been condemned 
for asbestos.  The veteran was noted to smoke one pack of 
cigarettes every two days, and that he had a history of 
smoking over the past thirty years.  There was no evidence of 
any malignancies at that time, but the veteran was shown to 
have mild COPD based on a pulmonary function test (PFT), 
which the examiner determined was related to the veteran's 
history of smoking.  The examiner noted the veteran's past 
history of asbestos exposure some five years previously, but 
also observed that it was difficult to determine the 
significance of such exposure, given that the veteran only 
worked in an area where asbestos was present, and did not 
actually work with asbestos itself.  In any event, the 
examiner stated that the X-ray results did not disclose any 
residuals of asbestos exposure, although it was then too 
early for such symptoms to be manifested.  

The report of an August 1998 rating examination also notes 
the veteran's reported history of asbestos exposure, but 
fails to contain any indication that the veteran suffered 
from any residuals of such exposure.  However, aside from 
problems noted with COPD due to smoking, no residuals of 
asbestos exposure were found.  Chest X-ray results showed 
that the veteran had what was characterized as an antecedent 
granulomatous disease, but that there was no mention of a 
portal plaque suggestive of asbestosis.  The examiner 
concluded with final diagnoses of a history of asbestos 
exposure with no X-ray evidence of asbestosis, and COPD per 
pulmonary function tests, probably due to smoking.  

The veteran underwent an additional rating examination in 
August 1999.  The report of that examination shows that the 
examiner noted the veteran's previous history of asbestos 
exposure, but that prior X-rays failed to disclose any 
evidence of residuals of such exposure.  The veteran was 
shown to have an antecedent granulomatous disease with a 
small-calcified granuloma, which was observed in the right 
lung base.  The examiner concluded with diagnoses of mild 
obstructive lung disease, probably due to smoking, and a 
history of asbestos exposure.  

The Board has reviewed the above-discussed evidence, and must 
conclude that the veteran has failed to present evidence of a 
well-grounded claim for asbestosis.  The only lung or 
respiratory disease with which he is diagnosed, mild to 
moderate COPD, has been attributed to smoking.  In addition, 
service connection for mild to moderate COPD is already in 
effect.  The Board acknowledges the veteran's history of 
exposure to asbestos, and recognizes that he is in possession 
of a letter from the National Guard warning him that he may 
have been at risk due to such exposure.  However, in the 
absence of any medical evidence that the veteran currently 
suffers from residuals of asbestos exposure, or that 
otherwise establishes a nexus or link between any currently 
diagnosed lung or other disorders and such exposure, the 
Board finds that his claim is not well grounded, and must be 
denied on that basis.  

With respect to the veteran's claim for service connection 
for a gastrointestinal disorder, the Board observes that his 
service medical records reflect periodic complaints of 
gastrointestinal upset.  The service medical records show 
that the veteran experienced what appeared to be acute 
episodes of occasional gastroenteritis, irregularity, 
diarrhea, and constipation.  He received treatment for these 
disorders, including Pepto Bismol and enemas, and the 
episodes appear to have been resolved.  The report of the 
veteran's service separation examination of July 1995 did not 
note any chronic gastrointestinal problems, and the veteran 
specifically indicated that he did not experience any 
stomach, liver, or intestinal problems, or problems with 
indigestion.  

The report of a July 1996 VA rating examination shows that 
the veteran reported having experienced several episodes of 
abdominal cramping, nausea, vomiting, and diarrhea.  The 
veteran indicated that he had been diagnosed with 
gastroenteritis.  On examination, the veteran was not found 
to have any abdominal abnormalities.  The examiner concluded 
with diagnoses of gastroenteritis by history and 
gastroesophageal reflux disease.  The X-ray results showed 
evidence of a sliding-type hiatal hernia with mild 
gastroesophageal reflux, and possible mild duodenitis.  
However, the report of the rating examination fails to 
include any medical opinion linking the diagnosed 
gastroesophageal reflux disease or possible mild duodenitis 
to the veteran's active service.  

The Board has evaluated the objective medical evidence, and 
concludes that the veteran has failed to submit competent 
medical evidence of a well-grounded claim for service 
connection for any gastrointestinal disorder.  While the 
Board recognizes that the veteran was seen periodically 
during his active service for irregularity, diarrhea, and 
constipation, and was diagnosed with acute gastroenteritis on 
several occasions, he was not shown during service to have 
any gastroesophageal reflux disease, duodenitis, or any 
symptoms suggestive of such disorders.  

The report of the July 1996 rating examination contains the 
examiner's observation that the veteran had been diagnosed 
with gastroenteritis in service.  However, on examination, 
there were no active symptoms attributable to 
gastroenteritis.  The examiner did note gastroenteritis in 
his final diagnosis, but only by history.  The Board 
emphasizes that there were no active symptoms of 
gastroenteritis found.  Moreover, while the examiner noted 
that symptoms of a sliding-type hiatal hernia with 
gastroesophageal reflux and possible duodenitis were 
indicated, he did not offer any opinion suggesting that these 
disorders were related to the veteran's active service.  In 
this regard, no symptoms relating to gastroesophageal reflux 
disease, hiatal hernia, or possible duodenitis were noted in 
service.  Therefore, the Board concludes that in the absence 
of a medical opinion suggesting a nexus or link between the 
diagnosed esophageal reflux disease, sliding-type hiatal 
hernia, or possible duodenitis, the veteran's claim for 
service connection is not well grounded, and is denied.  

Regarding the veteran's claim for service connection for a 
bilateral foot disorder, the report of his initial service 
entrance examination included the notation that the veteran 
had experienced problems with his feet.  A National Guard 
periodic physical examination report, dated in April 1985 
before the veteran's second period of active duty, shows that 
the veteran was diagnosed with bilateral flat feet.  Further, 
the report of the April 1986 service entrance examination 
from the veteran's second period of service shows that he 
indicated that he experienced problems with his feet.  During 
service, the veteran was apparently able to perform his 
duties satisfactorily despite alleged foot pain.  

The report of a July 1996 rating examination shows that the 
veteran indicated that he had been required to run during 
service, and that he developed bilateral ankle and foot pain 
as a result.  He stated that he had been told in service that 
he had "fallen arches" but that he was not issued any 
orthotics.  The veteran further reported that following 
service, he had remained fairly sedentary, and experienced 
very little pain.  On examination, the veteran was found to 
have mild pes planus with the weight bearing lines over the 
first metatarsal.  There was no bowing of the Achilles' 
tendon, no calluses, but a mild hallux valgus deformity was 
noted.  The X-ray results showed normal feet bilaterally.  
The examiner concluded with a diagnosis of mild pes planus 
and hallux valgus, bilaterally.  He did not offer any opinion 
to suggest that the veteran's bilateral mild pes planus had 
been aggravated by his active duty.  

The Board has evaluated this evidence, and concludes that the 
veteran has failed to present evidence of a well-grounded 
claim for service connection for a bilateral foot disorder.  
As noted, the veteran was found to have experienced foot 
problems at the time he underwent his initial service 
entrance examination in January 1981.  He was diagnosed with 
bilateral flat feet in April 1985, prior to his second period 
of active service.  There is no evidence of record to show 
that the veteran's diagnosed bilateral pes planus was 
incurred in or aggravated by his active service.  As noted, 
the evidence strongly suggests that the veteran's bilateral 
pes planus predated his initial entry into service in April 
1981, and clearly predated his entry into his second period 
of active duty, beginning in April 1986.  

The Board emphasizes that the veteran's bilateral pes planus 
was not shown by the service medical records to have been 
aggravated by the veteran's initial four month period of 
service, nor was it shown to have been aggravated by his 
second period of service.  Moreover, while the report of the 
July 1986 VA rating examination shows that the veteran had 
bilateral pes planus with related symptoms including a mild 
hallux valgus deformity, he did not indicate that this 
disability had been incurred in or aggravated during the 
veteran's active service.  Accordingly, absent competent 
medical evidence showing that the veteran's bilateral foot 
disorder was either incurred in or aggravated by his active 
service, the Board finds that his claim for service 
connection is not well grounded, and his appeal with respect 
to this issue is denied.  

Regarding the veteran's claim for service connection for 
residuals of a cystoscopy with urethral blockage and urinary 
dysfunction, the Board observes that the veteran's service 
medical records show that he was seen on numerous occasions 
during his active service for urethral discharge, burning 
urination, and related problems, which were attributed to 
prostatitis.  Symptomatology involving urethral discharge was 
noted as early as May 1981, after the veteran's initial four-
month period of active duty, and before his second period of 
active duty, beginning in April 1986.  In October 1988, the 
records show that the veteran underwent a cystoscopy which 
the service medical records indicate was "tolerated very 
well."  Pursuant to the cystoscopy, the veteran was found to 
have a very tight bladder neck, and was also found to have a 
hypertrophied cyst for which surgical correction was 
recommended.  No residuals attributable to the veteran's 
cystoscopy were noted in the service medical records, and all 
urinary tract problems he experienced before and after the 
cystoscopy were found to be the result of chronic, recurrent 
prostatitis.  

The RO denied the veteran's claim for service connection for 
prostatitis by a February 1996 rating decision.  The RO 
denied the veteran's claim on the grounds that prostatitis 
was found to have existed prior to service, and that there 
was no evidence of any aggravation of this disease in 
service.  The veteran filed a timely notice of disagreement, 
and a statement of the case was issued in May 1996.  However, 
he failed to perfect a timely appeal with respect to that 
issue, and as the February 1996 rating decision is now final, 
it can only be reopened by submission of new and material 
evidence.  See generally 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1999).  

From a review of the record, it is unclear whether the 
veteran has attempted to reopen the previously denied claim.  
Rather, it appears that the veteran has modified his claim 
seeking a grant of service connection for urinary tract 
disorders to include as a result of the cystoscopy undergone 
in October 1998.  The Board notes that there may be some 
question as to whether this "modified" claim for service 
connection actually involves the same issue which was 
previously denied by the February 1996 final decision.  
However, the Board finds that to the extent that the veteran 
has alleged an additional or separate basis for service 
connection, this new submission constitutes a new claim, and 
may be adjudicated as such.  

The report of an October 1995 VA rating examination shows 
that the veteran reported having incurred prostatitis in 
service, but that he did not experience any associated 
symptoms including dysuria, frequency, urgency, back or flank 
pain at that time.  No symptoms relating to residuals of a 
cystoscopy, urethral blockage, or urinary tract dysfunction 
were noted.  The examiner concluded with a diagnosis of 
status-post prostatitis.  Residuals of cystoscopy, urethral 
blockage, or urinary tract dysfunction were not included in 
the final diagnoses.    

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records from the 
University of Nebraska Hospital and Medical Center, dated in 
March 1997, and signed by Suzanne J. G. Cornwall, M.D., for 
complaints of back pain and urinary dysfunction.  The veteran 
reported the onset of back pain after having "pulled a tree 
down" using ropes and saws in his backyard.  In addition, he 
reported increased frequency and a burning sensation with his 
urination.  He was noted to have a history of chronic 
prostatitis, and reported that he had not seen a urologist 
for the past five years.  The veteran also reported having 
undergone a cystoscopy which had revealed urethral 
strictures, and that after that procedure, his problems 
flared-up.  On examination, his urine was found to be 
completely normal, and while his prostate was not found to be 
enlarged, it was noted to be tender and somewhat "boggy."  
The treating physician concluded with diagnoses of acute 
prostatitis with a history of chronic prostatitis and low 
back strain.  He was advised that "the strictures may have 
recurred" but no specific findings related to a cystoscopy 
were indicated, and his urinary problems were related to 
prostatitis.  

The Board has reviewed the medical evidence, and concludes 
that the veteran has not submitted evidence of a well-
grounded claim for service connection for residuals of a 
cystoscopy with urethral blockage and urinary dysfunction.  
As noted, his urinary dysfunction and urethral discharges 
were previously found to have been the result of chronic 
prostatitis, which, in turn, was determined to have existed 
prior to service.  The Board recognizes that in his March 
1997 treatment at the University of Nebraska Clinic, the 
veteran reported that the cystoscopy, presumably conducted in 
October 1988, disclosed urethral strictures, and that he 
experienced "flare-ups" of some sort following the 
procedure.  

However, the Board finds that the veteran's service medical 
records, discussed above, tend to contraindicate the 
veteran's self-reported history.  As noted, the report of the 
October 1988 cystoscopy includes the notation that the 
veteran tolerated the procedure well.  He was found to have a 
very tight bladder neck and a hypertrophied cyst, but no 
urethral strictures, per se.  Moreover, the service medical 
records dated after October 1988 fail to show that the 
veteran experienced increased problems related to his urinary 
tract than he did prior to the cystoscopy.  

In addition, the treating  physician of March 1997, Dr. 
Cornwall, did not specifically indicate that the veteran 
suffered from any residuals of a cystoscopy or urethral 
blockage, and attributed the veteran's apparent urinary 
dysfunction to prostatitis.  Dr. Cornwall's comment that the 
veteran may have experienced a "recurrence" of his 
strictures does not constitute a definitive diagnosis, fails 
to establish that any such strictures were present, or if 
they were, that such strictures were related to the October 
1988 cystoscopy or were otherwise incurred in service.  
Moreover, the Board notes that the October 1988 treatment 
record detailing the findings pursuant to the cystoscopy did 
not note the presence of strictures, per se.  Rather, it 
appears that Dr. Cornwall's comment regarding strictures was 
based on a history as provided by the veteran, rather than a 
review of his service medical records.  Accordingly, the 
Board finds that absent a medical opinion that the veteran 
currently suffers from residuals of a cystoscopy, or that his 
alleged urethral blockage or his urinary dysfunction were 
incurred in service or as a result of the cystoscopy, his 
claim is not well grounded, and must be denied on that basis.  

In addition, lay statements by the veteran that the above-
discussed disorders were incurred in or aggravated by service 
do not constitute medical evidence.  As a lay person, lacking 
in medical training and expertise, the veteran is not 
competent to address issues requiring expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the above reasons, it is the opinion of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for bilateral hearing loss, residuals of asbestos 
exposure, a gastrointestinal disorder, a bilateral foot 
disorder, and for residuals of a cystoscopy with urethral 
blockage and urinary dysfunction.  The Board has not been 
made aware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claims.  As the duty to assist is not triggered here by well-
grounded claims, the Board finds that the VA has no duty or 
obligation to further develop these claims.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 6 Vet. App. 136 
(1994).  Therefore, as he has failed to submit evidence 
sufficient to well ground his claims for service connection, 
the veteran's assertions that he is entitled to "thorough 
and contemporaneous medical examinations" with respect to 
the above claims for service connection are without any 
merit.  Id.  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete well-grounded claims for service connection with 
respect to the issues addressed above.  

II.  Determination of a Proper Initial Ratings

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107, and if so, whether the VA has properly 
assisted him in the development of his claims.  An allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented 
well-grounded claims.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements offered by the veteran 
and his attorney acting on the veteran's behalf.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with the present appeal.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

A.  Obstructive Lung Disease

The record shows that service connection for what was then 
characterized as a "respiratory condition" was granted by a 
November 1996 rating decision, and a 30 percent evaluation 
was assigned, effective from September 1, 1995.  This 
decision was based on the results of a July 1996 VA rating 
examination which found that the veteran had a moderate 
obstructive lung disease with significant improvement after 
the use of bronchodilators.  The veteran filed a timely 
appeal, contending, in substance, that the severity of his 
now service-connected lung disorder warranted assignment of 
an initial evaluation in excess of 30 percent.  

The report of the July 1996 rating examination shows that the 
veteran reported experiencing some dyspnea on exertion and he 
was having simultaneous problems with allergies.  Chest X-
rays were normal.  A pulmonary function test (PFT) was 
conducted which showed FEV-1 of 68 percent predicted, an FEV-
1/FVC reading of 69 percent, and an DLCO reading of 90 
percent predicted.  As noted, the examiner concluded that 
these results showed a moderate obstructive disease with 
significant improvement after bronchodilators, with lung 
volumes, diffusion capacity, and ABGs all within normal 
limits.  

The report of a subsequent VA rating examination dated in 
April 1997 shows that the veteran did not complain of 
experiencing any acute problems relating to his respiratory 
disorder at that time.  The examiner observed that it was 
difficult to determine whether the veteran experienced 
exertional dyspnea, because he jogged until the previous fall 
without any reported problems.  The veteran reported being 
able to perform daily activities such as climbing stairs, 
carrying groceries, and walking extended distances without 
difficulty.  In addition, the veteran reported a long history 
of smoking, and indicated that he regularly smoked one pack 
of cigarettes every two days.  X-rays of the chest disclosed 
a calcified old granulomatous lesion which the examiner noted 
might represent an old incidental finding.  The X-ray was 
otherwise unremarkable.  The examiner observed that a PFT 
performed in March 1997 showed normal lung and diffusion 
volumes. FEV-1 was 95 percent predicted, and FEF/FVC was 89 
percent predicted, and DLCO was 92 percent predicted.  Based 
on the PFT, the examiner concluded that the veteran had a 
mild obstructive lung disease.  The examiner stated that no 
malignancies were found, but that the veteran's obstructive 
lung disease could be related to his smoking history.  

The veteran underwent a VA rating examination in May 1998.  
The report of that examination shows that he reported 
experiencing a nonproductive tickling cough about twice per 
week, and that he ran approximately three times per week for 
"a couple of miles" at a time.  He reported that it 
appeared increasingly difficult to pass the military physical 
fitness test administered by the Army Reserves.  The examiner 
stated that a pulmonary examination was unremarkable with 
vesicular breath sounds without adventitial sounds, and no 
prolongation of the expiratory phase.  However, it does not 
appear that any PFT results were associated with this 
examination report.  The examiner concluded with a relevant 
diagnosis of obstructive lung disease, per PFTs, probably due 
to smoking.  

The report of a VA rating examination conducted in August 
1999 shows that the veteran had a history of obstructive lung 
disease, probably due to smoking.  He was noted to have 
undergone previous PFTs which showed  moderate obstructive 
lung disease with significant improvement after 
bronchodilators were employed.  The veteran denied any 
history of cough, sputum production, hemoptysis, or anorexia.  
He did indicate that he experienced dyspnea on exertion, and 
reported that on performing yard or farm work, he would 
become short of breath.  He denied experiencing any periods 
of incapacitation.  On examination, the chest was clear, 
heart sounds were normal, and other than a 10-pound weight 
gain over the previous year, no abnormalities were found.  
PFT test results showed an FEV-1 reading of 97 percent 
predicted, an FEV-1/FVC reading of 96 percent predicted, and 
a DLCO reading of 91 percent predicted.  The examiner 
indicated that the PFT and X-ray results were within normal 
limits other than showing the old calcified granulomata noted 
previously in the right lung.  The examiner concluded with a 
relevant diagnosis of mild obstructive lung disease, probably 
due to smoking.  

Under the regulations in effect for restrictive lung diseases 
when the veteran filed the claim on which this appeal is 
based, assignment of a 30 percent rating required a showing 
of moderate symptoms with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by PFTs.  For 
assignment of a 60 percent evaluation, a showing of severe 
symptomatology with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by PFTs, with marked impairment of health was 
required.  Upon a showing of pronounced symptoms with extent 
of lesions comparable to far advanced pulmonary tuberculosis 
or PFTs confirming a markedly severe degree of ventilatory 
deficit, with dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity, a 100 
percent evaluation was contemplated.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).  

By regulatory amendment which became effective from October 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating respiratory disorders such as that 
for which the veteran is service connected, previously set 
forth at 38 C.F.R. § 4.97, Diagnostic Code 6802 (1996, now 
codified at 38 C.F.R. § 4.97, diagnostic Code 6845 (1999).  
Under the revised criteria for restrictive lung diseases, 
assignment of a 30 percent is contemplated where there is 
FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56- to 70 
percent, or; DLCO(SB) of 56- to 65-percent predicted.  A 60 
percent evaluation is appropriate where there is FEV-1 of 40- 
to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, 
or; DLCO(SB) of 40- to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  For assignment of a 100 percent 
evaluation, there must be a showing of FEV-1 of less than 40 
percent of predicted value, or; FEV-1/FVC of less than 40 
percent, or; DLCO(SB) of less than 40-percent predicted, or; 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requirement of 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6845 (1999).  

As the revised regulations came into effect during the 
pendency of the veteran's claim, the issue of an increased 
rating for the veteran's respiratory disorder must be 
evaluated under both the former and the revised schedular 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 301 (1991).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that, where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of the Act or administrative issue, the effective date 
of such an award or increase. . . shall not be earlier than 
the effective date of the Act or administrative issue."  Id. 
at 57.  See also 38 U.S.C.A. § 5110(g) (West 1991).  As such, 
the Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the date of the liberalizing law.  

Applying the criteria for the veteran's obstructive lung 
disease to the evidence of record, the Board concludes that 
the initially assigned 30 percent evaluation is appropriate, 
and that the preponderance of the evidence is against 
assignment of a higher evaluation under any diagnostic code.  
Under the former criteria, after resolving all reasonable 
doubt in the veteran's favor, he could objectively be found 
to have what could be characterized as a moderate obstructive 
lung disease, manifested by subjective complaints of dyspnea 
on exertion and PFT results.  Such symptomatology is 
consistent with assignment of a 30 percent evaluation under 
the former rating criteria.  However, the veteran was not 
shown to remotely have what is described as "severe" 
symptomatology, despite any assertions to the contrary.  In 
fact, the veteran only complained of experiencing slight to 
moderate dyspnea on exertion, and during the course of his 
rating examinations, generally denied experiencing any real 
problems resulting from his restrictive lung disease.  

Under the revised criteria, which contemplates evaluating a 
restrictive lung disease, such as the veteran's obstructive 
lung disease, on more of a mechanical basis, the Board finds 
that the veteran's symptomatology was not consistently shown, 
over the course of several rating examinations, to have risen 
to the degree of severity warranting assignment of a 30 
percent evaluation.  However, again considering all of the 
evidence of record, and after resolving all reasonable doubt 
in favor of the veteran, the Board finds that the evidence 
supports an initial assignment of a 30 percent evaluation for 
"moderate" obstructive lung disease.  

As noted, the results of the PFT conducted in July 1996 
showed results consistent with a 30 percent evaluation under 
Diagnostic Code 6845.  The veteran's FEV-1 reading was 68 
percent predicted, and his FEV-1/FVC reading was 69 percent.  
Such readings fall within the criteria for assignment of a 30 
percent evaluation under Diagnostic Code 6845.  However, the 
Board also notes that the veteran did not complain of any 
other symptomatology, other than subjective and unconfirmed 
complaints of mild dyspnea on exertion.  In addition, the 
Board also notes that the PFT results from the April 1997 and 
the August 1999 VA rating examinations fail to show a 
disability picture to the degree of severity warranting 
assignment of even a 10 percent evaluation under Diagnostic 
Code 6845.  His respiratory disorder appears to have improved 
significantly over time.  

In any event, given the results of the July 1996 examination, 
the Board concludes that the initially assigned 30 percent 
evaluation for the veteran's moderate obstructive lung 
disorder is appropriate.  See Fenderson, supra.  However, the 
veteran is advised that this determination does not 
necessarily apply to future rating decisions, which will be 
based solely on the revised criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (1999), particularly in view of later 
PFT results of April 1997 and August 1999, which fail to show 
a disability picture warranting assignment of a compensable 
evaluation.  In short, the objective medical evidence fails 
to disclose the presence of an overall disability picture to 
the degree of severity the veteran has reported.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's present claim for 
assignment of an initial evaluation in excess of 30 percent 
for his obstructive lung disease, and his appeal with respect 
to that issue is denied.  

B.  Ganglion Cyst of the Left Wrist

Historically, service connection for what was characterized 
as a ganglion, left wrist, was granted by a November 1996 
rating decision, and an initial zero-percent evaluation 
assigned, effective from September 1, 1995.  The veteran 
filed a timely appeal, contending that the severity of this 
disorder warranted initial assignment of a compensable 
evaluation.  The case was referred to the Board, and by a 
June 1999 Remand Order, the case was referred back to the RO 
for further development.  Pursuant to the development 
undertaken at the Board's request, an increased initial 
rating of 10 percent for the veteran's ganglion cyst of the 
left wrist was granted by a September 1998 rating decision.  
The veteran now appears to contend that the initially 
assigned 10 percent rating for his ganglion cyst does not 
adequately reflect the severity of this disorder, and that a 
higher initial rating is therefore warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain areas in 
which functional loss due to pain is demonstrated.  

The report of the July 1996 VA rating examination, which 
first evaluated the veteran's ganglion cyst of the left 
wrist, shows that the veteran indicated having developed a 
"lump on his left wrist" approximately six years 
previously, and was diagnosed with a ganglion.  In addition, 
he stated that he experienced pain in the area of the 
ganglion cyst during cold weather and upon repetitive use.  
On examination, there was a 4-centimeter (cm) cystic 
structure of the medial aspect of the left wrist.  There was 
full active range of motion of the left wrist.  The examiner 
concluded with a diagnosis of ganglion, left wrist.  

The veteran underwent an additional VA rating examination in 
April 1997 in which he reported having "strained" his wrist 
during service, but did not incur any direct trauma to the 
left wrist, per se.  He indicated that a "mass popped up" 
on the ulnar side of his left wrist, and had been growing 
slightly over the years.  He stated that the mass became 
painful on heavy use, and that he experienced occasional 
tingling sensations in his fingers.  He was reported since 
1995 to be employed as a computer operator in software 
technical support requiring use of a keyboard.  Examination 
of the left wrist disclosed a prominent lesion on the ulnar 
side of the wrist just proximal to the wrist crease itself.  
The examiner stated that the mass was more prominent with 
ulnar deviation of the wrist, and measured approximately 3-cm 
in diameter.  The mass was tender to deep palpation, was 
fluctuant, and was not adherent to the underlying skin.  
There was no mottling of the skin observed.  Range of motion 
in the left wrist included 25 degrees abduction, dorsiflexion 
of 60 degrees, and volar flexion of 80 degrees.  Wrist 
strength was not affected, and was found to be 5/5 in all 
movements.  X-rays of the wrist did not disclose any bony 
abnormality.  The veteran was diagnosed with a left middle 
wrist ganglion and carpal tunnel syndrome in the left wrist.  
The examiner continued to observe that the left wrist 
ganglion was tender, but was relieved with anti-inflammatory 
medications.  No treatment was indicated, but the examiner 
offered his opinion that if the cyst continued to grow, 
excision would be a viable option.  

The report of a May 1998 rating examination shows that the 
veteran reported that his left wrist was essentially 
unchanged since the last rating examination.  He reported 
experiencing daily discomfort over the area of the ganglion, 
which was exacerbated by keyboard activities.  The veteran 
also indicated that he took Motrin approximately once per 
month for his pain.  According to the veteran, performing 
strenuous activities resulted in fatigue in his left wrist 
and hand.  On examination, the veteran was observed to have a 
3 x 3-cm fluctuant, nonerythematous mass just proximal to the 
ulnar styloid, which was nontender.  Some mild dorsal and 
lateral tenderness was shown. Range of motion was 55 degrees 
of dorsiflexion, 65 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 10 degrees of radial deviation of the 
right wrist.  The left wrist was shown to have 60 degrees of 
dorsiflexion, 62 degrees of palmar flexion, 55 degrees of 
ulnar deviation, and 15 degrees of radial deviation.  Tinel's 
sign was negative bilaterally.  Grip strength was symmetric 
and appeared normal.  Flexion and extension of the forearms 
was normal.  Fine movement of the hands appeared normal.  The 
examiner concluded with a diagnosis of a ganglion of the left 
wrist.  

The Board has reviewed the objective medical evidence, and 
concludes that the initially assigned 10 percent evaluation 
for the veteran's ganglion cyst of the left wrist is 
appropriate, and that the preponderance of the evidence is 
against assignment of a higher rating under any diagnostic 
code.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999), 
a 10 percent evaluation is assigned for limitation of motion 
of the wrist (either major or minor) with palmar flexion 
limited in line with the forearm.  In addition, a 10 percent 
evaluation is warranted where dorsiflexion is less than 15 
degrees.  Under Diagnostic Code 5215, 10 percent evaluations 
are the only available ratings available absent a showing of 
ankylosis.  Id.  

The Board observes that the veteran's left wrist ganglion 
cyst is not shown to be ankylosed, is not objectively shown 
to involve weakness, but only some mild tenderness on 
palpation.  The veteran's range of motion in his left wrist 
is roughly equal to the range of motion in his right wrist, 
and at most, only shows a very slight loss of motion as 
compared with wrist motion depicted in 38 C.F.R. § 4.71, 
Plate I (1999).  However, the veteran has complained 
consistently of experiencing pain on repeated or heavy use of 
his left wrist.  The Board concludes, therefore, that after 
resolving all reasonable doubt in favor of the veteran, the 
evidence supports an initial grant of a 10 percent evaluation 
based on pain on motion.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  However, as the veteran's wrist is not 
otherwise shown to be impaired, the Board finds that the 
preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent under any other 
diagnostic code.  Accordingly, inasmuch as an initial 10 
percent evaluation is currently in effect for the veteran's 
left wrist ganglion cyst, his claim for assignment of an 
initial evaluation in excess of 10 percent is denied.  

C.  Conclusion

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented and the veteran's 
contentions, but finds that there has been no showing that 
the service-connected disabilities discussed above have 
necessitated frequent (or any) hospitalization, have resulted 
in marked interference with employment, or otherwise render 
impracticable the regular schedular standards.  In this 
regard, the Board observes that the veteran has apparently 
retired from active duty National Guard service, and has, 
since 1995 been employed as a computer technical support 
staff member.  The Board finds, therefore, that the evidence 
fails to show that the veteran is incapable of obtaining or 
retaining gainful employment as a result of his service-
connected disabilities.  Accordingly, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims for higher initial ratings, the benefit of the doubt 
doctrine is not applicable here, and the claims for initial 
evaluations in excess of 30 percent for a respiratory 
disability, and in excess of 10 percent for a left wrist 
disability are denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should 
the veteran's disability picture change, of course, he may 
apply at any time for increases in his assigned disability 
ratings.  See 38 C.F.R. § 4.1.  At present, however, the 
Board finds no basis upon which to grant increased ratings 
for the disabilities discussed in Part II of this decision.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of asbestos exposure is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a gastrointestinal disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral foot disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a cystoscopy with 
urethral blockage and urinary dysfunction is denied.  


The initially assigned 30 percent evaluation for the 
veteran's moderate obstructive lung disease is appropriate, 
and entitlement to an evaluation in excess of 30 percent for 
that disorder is denied.  

The initially assigned 10 percent evaluation for the 
veteran's ganglion cyst of the left wrist is appropriate, and 
entitlement to an evaluation in excess of 10 percent for that 
disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

